DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 – 20 are allowable. Claim 1 – 10 & 15 – 20 were previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between  inventions groups, as set forth in the Office action mailed on 04/11/2022, is hereby withdrawn and claim 04/11/2022 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 6,210,084 Banks et al. (‘Banks hereafter). 
U.S. 2007/0175015 Stephen Joseph Ainsworth (‘Ainsworth hereafter),  
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 –10 & 15 – 20 have been withdrawn.
Claims 1 – 20 are allowed. 

Allowable Subject Matter
Claim[s] 1, 11 & 15 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  “A method for automated installation of a semi-tubular fastener rivet,” “control movement of a lower pressure bushing on the lower head,” “apply a clamping force to hold a composite workpiece against an upper pressure bushing on the upper head,” “obtaining a measurement of a distance between the upper pressure bushing and the lower pressure bushing,” “workpiece thickness  within which a zone constraint is defined by the controller for limiting travel of the lower anvil, to avoid collision with the composite workpiece; and controlling, using the controller, movement of a lower anvil, to apply an upset force to a tail portion of the semi-tubular fastener rivet installed in the rivet-receiving hole, the controller monitoring a load cell for providing a signal indicative of a level of the upset force applied by the lower anvil, wherein the controller is configured to control movement of the lower anvil to apply the upset force to the tail portion of the semi-tubular fastener rivet installed in the rivet-receiving hole, without exceeding a predetermined upset force, and wherein the controller is configured to direct movement of a nose of the lower anvil within the lower countersink (86) of the rivet-receiving hole to a nominal distance beyond a lower surface plane of a lower surface on the lower side of the composite workpiece, such that the nose  of the lower anvil applies the upset force to the tail portion of the semi-tubular fastener rivet and forms a predetermined flare contour in the tail portion within the lower countersink, and such that the predetermined flare contour is beneath the lower surface of the composite workpiece, and wherein the controller  is configured to direct movement beyond the zone constraint of the nose of the lower anvil into the lower countersink of the rivet-receiving hole, to apply the upset force to the tail portion of the semi-tubular fastener rivet, such that the lower anvil causes flaring of the tail portion within the lower countersink of the rivet-receiving hole.”
The closest prior art is as cited were ‘Banks & ‘Ainsworth.  ‘Banks does not teach a semi-tubular fastener rivet, control movement of a lower pressure bushing, and upper pressure bushing, a controller limiting travel and movement of a lower anvil, applying an upset force to a tail portion of the rivet, a controller monitoring a load cell, controller to control movement of nose of lower anvil, rivet forms a flare contour in the tail portion.  
‘Ainsworth, does not teach obtaining a measurement distance between the upper pressure bushing and the lower pressure bushing, workpiece thickness within a zone constraint defined by controller for limited travel of lower anvil to avoid collision with workpiece, moving the lower anvil to an upset force to a tail portion of rivet installed in hole. 
Neither of these references provides the limitations above. Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 2 - 10, are also allowed because they are dependent on claim 1, Claims 12 – 14 are also allowed because they are dependent on claim 11, and Claims 16 – 20 are also allowed because they are dependent on claim 15.  

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
06/14/2022